Citation Nr: 1813284	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-27 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety.

2.  Entitlement to service connection for a sleep disability (claimed as sleep apnea).

3.  Entitlement to service connection for a thoracolumbar spine disability, to include degenerative disc disease (DDD).

4.  Entitlement to service connection for a right knee disability, to include status post total knee arthroplasty.

5.  Entitlement to a rating in excess of 40 percent for urethral stricture, urethritis and prostatitis.  

6.  Entitlement to service connection for erectile dysfunction.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2010 and October 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an August 2017 travel Board hearing.  A copy of the transcript has been associated with the Veteran's electronic claims folder.  At the hearing, the Veteran requested that the claim be held in abeyance for 60 days to permit him the opportunity to obtain lay statements.  The VLJ granted the request and the claim was held in abeyance for the requested time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, at the August 2017 Board hearing, the Veteran that stated that he was supposed to undergo a test to see if his symptoms of difficulty sleeping, snoring and stopped breathing equated to a diagnosis of sleep apnea.  He testified that he has experienced these symptoms continuously since service.  He further testified that his back and right knee injuries stem from various uses during service, including going up and down narrow stairways aboard his ship and falling while on deck.  He stated that within 3 months of separation, he underwent a knee operation.  However, a letter from LSU Hospitals, which manages Lallie Kemp Regional Medical Center (where he received treatment), indicated that the Veteran's records were destroyed in the aftermath of Hurricane Katrina (records after 2006 were provided).  Further records indicate that that Charity Hospital (another facility where the Veteran claimed knee treatment) closed and records were unavailable.  The Veteran further testified that The Veteran was not afforded VA examinations in regards to his claims for entitlement to service connection for a sleep disability, back disability or right knee disability.  Based on the foregoing, the Board finds that a remand is necessary to afford the Veteran a VA examination to determine the etiologies of the claimed disabilities.  

Second, the Veteran was afforded a VA PTSD examination in August 2010.  The examiner noted the Veteran's diagnosis of major depressive disorder, recurrent with psychotic features, but deferred an Axis II due to no corroboration of in-service events.  Ultimately, no medical opinion was provided, although detailed notes were provided regarding the Veteran's psychiatric history.  The Veteran testified at the Board hearing that he suffered from fear of being bombed by Cubans and being robbed while he was in Jamaica during service.  His ex-wife submitted a statement which corroborated the Veteran's statement regarding fear of Cubans.  The Board therefore finds that a remand is necessary to afford the Veteran a VA psychiatric examination which also addresses whether the Veteran suffers from PTSD related to fear of hostile military activity.  


Third, in an October 2014 rating decision, the RO denied the Veteran's claims for entitlement to a rating in excess of 40 percent for a urethral disability and entitlement to service connection for erectile dysfunction.  In March 2015, the Veteran filed a Notice of Disagreement (NOD) with the rating decision.  However, the RO has not issued a Statement of the Case (SOC) in response to the NOD.  Where a claimant files a notice of disagreement, and the RO has not issued a SOC, the issue must be remanded to the RO for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Therefore, the Board remands the matter for the issuance of an SOC.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case that addresses the issues of entitlement to a rating in excess of 40 percent for a urethral disability and entitlement to service connection for erectile dysfunction.  See March 2015 Notice of Disagreement.  Inform the Veteran that he must perfect a timely appeal for those issues to be considered by the Board.  If, and only if, the Veteran timely perfects the appeal, return the case to the Board.

2.  Then, schedule the Veteran for a VA sleep disorder compensation examination by an examiner with appropriate expertise to determine the nature and etiology of any disability manifested by difficulty sleeping, snoring and stopped breathing.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  After a review of the examination finding and the relevant evidence of record, the examiner is requested to address the following:

(a)  Does the Veteran have a sleep disability, including but not limited to sleep apnea?  

The examiner is requested to address the Veteran's reports of difficulty sleeping, snoring and stopped breathing during sleep that has occurred continuously since service.  The Veteran also testified that he was recommended to undergo a sleep study due to suspicion of sleep apnea. 

(b)  If so, opine whether the Veteran's sleep disability is at least as likely as not (50 percent probability or greater) incurred in or otherwise related to active service.

The examiner should provide a complete rationale for all conclusions reached.  

3.  Then, schedule the Veteran for a VA examination with a VA psychiatrist or psychologist to determine the nature and etiology of any current psychiatric disability, including PTSD.  The electronic claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  Any testing deemed necessary should be accomplished.  The VA examiner's opinion should specifically address the following: 

(a)  Diagnose all current psychiatric disabilities and provide a full multi-axial diagnosis.  Specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).

(b)  If a diagnosis of PTSD is warranted, specify whether that diagnosis is related to the Veteran's fear of hostile military or terrorist activity while deployed in Cuba and Jamaica.  Specifically, the Veteran testified that he was afraid of being bombed by the Cubans and was robbed during service while in Jamaica.  In an April 2010 correspondence, his ex-wife also stated that the Veteran talked about the Cubans were coming to get them and he would lock his doors and windows.  

Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

(c)  If a diagnosis of PTSD is warranted, and is not due to a fear of hostile military or terrorist activity, specify the specific claimed in-service stressor or stressors upon which that diagnosis is based. 

(d)  Discuss whether it is at least as likely as not (50 percent or more probability) that any other currently diagnosed psychiatric disability, other than PTSD, was caused or aggravated by the Veteran's period of active service, or whether it at least as likely as not, had its onset during service.

The examiner's attention is directed to the August 2010 VA examination report which found that the Veteran had a diagnosis of major depressive disorder but did not provide a medical opinion.  

The examiner should provide a complete rationale for all conclusions reached.  

4.  Then, schedule the Veteran for a VA examination to determine the etiology of his claimed spine and right knee disabilities.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  After a review of the examination finding and the relevant evidence of record, the examiner is requested to address the following:

(a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's thoracolumbar spine disability was incurred in or is otherwise related to service.  

(b)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right knee disability was incurred in or otherwise related to service.  

The examiner's attention is directed to the Veteran's reports that he injured his back and knee due to repeated trauma climbing the stairs on the ship and due to a fall on the ship deck.  The Veteran also testified that he sought right knee treatment 3 months post service and underwent surgery.  Treatment records from Charity Hospital are unavailable as well as treatment records from Lallie Kemp Regional Medical Center, prior to 2006, were destroyed in the aftermath of Hurricane Katrina.  

The examiner should provide a complete rationale for all conclusions reached.  

5.  Ensure the development outlined above has been accomplished, and then readjudicate the claims on appeal. If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the r or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




